LARSON, Chief Justice.
A motion has been made to this court to amend or amplify the order and direction to the lower court, as contained in the opinion handed down on the 14th day of February, 1946, so the trial court and the parties will understand more clearly just what procedure should be followed. After hearing counsel for both parties we conclude the order as entered should be amplified. The opinion heretofore rendered on the 14th day of February 1946, is therefore, amended so the order shall read as follows:
“The order and judgment of the trial court is reversed, and the cause remanded with directions to enter an order that the estate of Mary Ann Martin and the estate of Samuel Henry Martin be probated separately; that the court direct that copies of the file in the case as now pending be prepared and filed as the files in the matter of the estate of Samuel Henry Martin, the original files constituting the file in the matter of the estate of Mary Ann Martin; that petitioners be required to pay the proper filing fee *149for the estate of Samuel Henry Martin; that the court fix the amount of bond for the administrator in each estate, and enter an order in each estate appointing Hans Christensen or some other suitable person as administrator therein; that a cross reference be made in the record of each estate, directing attention to the other file so as to avoid possible future confusion as to the use of the copies; and that each estate proceed in probate in regular order as by law provided.”
Costs to appellant.
McDonough, wade, wolfe, jj., concur.
PRATT, J., not participating.